Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed by Applicant on June 7th, 2022 has been received and entered.

Claims 12-15, 22-24 are canceled.
New claims 25-27 are added.

Claims 1-11, 16-21, 25-27 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is LUNDE (U.S. Patent No. 6.630,685).  LUNDE discloses a semiconductor device includes a plurality of dies, a built-in self-test circuit and a built-in self-stress circuit.  LUNDE fails to show or suggest the limitations of a scribe line configured to couple to the first semiconductor die to the second semiconductor die, wherein the first test command is initially received at the second semiconductor die and is provided from the second semiconductor die to the first semiconductor die via the scribe line (claims 1-10); or a metal trace line connected to the mBIST circuit and routed to the edge of the semiconductor die, wherein the mBIST circuit is configurable to communicate with a supplemental mBIST circuit via the metal trace line to support supplemental testing (claim 11); or providing, via a scribe line extending across a scribe region of the wafer, the test command to a second semiconductor die of the wafer; performing, via a memory built-in self-test (mBIST) circuit of the second semiconductor die, a self-test of a memory cell array of the second semiconductor die in response to the test command (claims 16-20); or receiving a test command at a semiconductor die via a memory built-in self-test (mBIST) circuit of the semiconductor die, via an mBIST-mBIST link formed in part by a metal trace extending to an edge of the semiconductor die (claim 21); or a metal trace line connected to the mBIST circuit and routed to the edge of the semiconductor die, wherein the mBIST circuit is configurable to provide an mBIST-to-mBIST link to another mBIST circuit via the metal trace line (claim 25); or a compression circuit configured to provide a read flag to the mBIST circuit that indicates whether the self-test is passed or failed (claim 26); or receiving a test command at a semiconductor die via a memory built-in self-test (mBIST) circuit of the semiconductor die from a supplemental mBIST circuit of the semiconductor die coupled to a metal trace extending to an edge of the semiconductor die (claim 27).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30Am to 04:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827